IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 402 WAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
KERRY ALLAN LAVERDE, ANDRE               :
MICHAEL NESTOR,                          :
                                         :
                 Petitioners             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 403 WAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
KERRY ALLAN LAVERDE, ANDRE               :
MICHAEL NESTOR,                          :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.